UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       X


UNITED STATES OF AMERICA
                                                                              CONSENT PRELIMINARY ORDER
               -v.                                                            OF FORFEITURE/
                                                                              MONEY JUDGMENT
ARTUR CHITYAN ,
                                                                              18 Cr . 519 (JPO)
                              Defendant .

                                                 -    -   -      -     X


              WHEREAS ,             on     or        about           July      23 ,      2018 ,     ARTUR CHITYAN ,

(the "defendant " ) , was charged in a two - count Indictment,                                                      18 Cr .

519   (JPO)    (the           " Indictment " ) ,               in Count One with conspiracy t o

commit     wire          fraud       and bank             fraud ,             in      violation         of    Title       18 ,

United     States             Code ,       Section                   1349 ,        and     in     Coun~       Two        with

aggravated         identity              theft ,          in         violation           of     Title        18,     Un ited

States Code , Sections 1028A and 2 ;

              WHEREAS ,                  the         Indictment                    included         a        forfeiture

allegation         a:s    to     Count          One ,         seeking            forfeiture         to       the     United

States ,     pursuant               to    Title           18 ,         United          States      Code,           Sections

981 (a) (1) (C)          and     982 (a) (2) ,            of         any      and      all      property ,         real    or

personal ,    that constitutes or is derived from proceeds obtained

directly      or     indirectly                as     a       result           of      the      commission          of    the

offense charged in Count One of the Indictment,                                                      including but

not   limited            to     a        sum     of       money             in      United        States           currency

representing the amount of proceeds traceable to the commission

of the of fense charged in Count One of the Indictment;
                WHEREAS ,          on or about               J~ ( 1.0/"1                    ,    the defendant

pleaded guilty to Count One of the                                   Indictment and admitted the

forfeiture           allegation              with        respect           to    Count           One     of       the

Indictment ,         pursuant           to    a    plea       agreement          with       the    Government ,

wherein       he     agreed        to    forfeit         a     sum       of money       representing              the

amount       of proceeds           traceable to the commission of the offenses

charged in Count One of the Indictment ;

                WH EREAS ,         the       defendant             consents       to    the       entry       of    a

money       judgment         in     the       amount          of     $107 , 715        in       United     States

currency ,      representing the proceeds traceable to the commission

of the offen s e charged in Cou nt One of the Indictment ;

                IT     IS     HEREBY         STIPULATED             AND    AGREED ,         by    and     between

the     United       States         of       America ,         by        its    attorney          Geoffrey         S.

Berman ,      United States Attorney , Assistant United States Attorney

Thane       Rehn ,     of     counsel ,           and    the       de f endant ,       and       his     counsel ,

George Mgdesyan , Esq ., that :

                1.      As     a    result of the offense                        charged in Count One

of    the     Indictment ,          to       which       the       defendant       pleaded             guilty ,     a

money       judgment         in     the       amount          of     $107 , 715        in       United     States

currency        (the        " Money      Judgment " )          shall       be    entered          against         the

defendant .

                2.      Pursuant to Rule 32 . 2 (b) ( 4)                         of the Federal Rules

of    Criminal       Procedure ,             upon       entry       of    this    Consent          Preliminary

                                                          2
Order      of    Forfeiture /Money          Judgment ,          this       Consent      Preliminary

Order of Forfeiture/Money Judgment is final as to the defendant ,

ARTUR CHITYAN ,             and shall be deemed part of the sentence of the

defendant ,       and shall be included in the judgment of conviction

therewith .

                 3.     All    payments       on       the    outstanding          Money      Judgment

shall be made by postal money order ,                              bank or certified check ,

made payable ,          in this       instance         to    the    " United Sta·ces Marshals

Service ," and delivered by mail to the United States Attorney ' s

Office ,    Southern          District     of New York ,             Attn :    Money Laundering

and Asset Forfeiture Unit , One St . Andrew ' s Plaza , New York , New

York    10007         and    shall    indicate         the     defendant ' s       name    and     case

number .

                 4.     Upon execution of this Consent Preliminary Order

of Forfeiture/Money Judgment ,                    and pursuant to 21 U. S . C .                §   853 ,

the     Un ited       States     Marshals         Service          shall      be    authorized       to

deposit         the    payments       on    the        Money       Judgment        in   the    Assets

Forfe i tu re Fund , and the United States shall have clear title to

such forfeited property .

                 5.     This    Court      shall       retain       jurisdiction to           enforce

this Consent Preliminary Order of Forfeiture , and to amend it as

necessary ,       pursuant       to    Rule    32 . 2(e)        of    the     Federal      Rules     of

Criminal Procedure .
                                                   3
              6.      Pursuant to Rule 32 . 2 (b) ( 3)                  of the Federal Rules

of   Criminal       Procedure ,       upon      entry       of   this     Consent    Preliminary

Order of Forfeiture/Money Judgment ,                        the United States Attorney ' s

Office   is        authorized         to        conduct       any    discovery           needed     to

identify ,    locate        or    dispose       of       forfei table propert y ,         including

depositions ,         interrogatories ,                  requests       for      production         of

documents and the issuance of subpoenas , pursuant to Rule 45 of

the Federal Rules of Civil Procedure .

              7.      The        Clerk     of     the       Court     shall      forward         three

certified          copies        of      this        Consent        Preliminary          Order      of

Forfeiture /Money           Judgment       to    Assistant          United      States     Attorney

Alexander      Wilson ,          Chief     of     the       Money    Laundering          and     Asset

Forfeiture         Unit ,    United        States          Attorney ' s       Office ,     One     St .

Andrew ' s Plaza , New York , New York 100 07 .




                                                     4
              8.      The   signature    page       of   this   Consent      Preliminary

Order    of   Forfeiture/Money        Judgment       may   be   executed     in   one   or

more counterparts ,         each of which will be deemed an original but

all     of    which    together      will       constitute      one    and    the   same

instrument .

AGREED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York


By :                                                            7/'l/!°t
        THANE REHN                                              DATE
        Assistant United States Attorney
        One St . Andrew ' s Plaza
        New York , NY 10007
        (212) 637 - 2354

ARTUR CHITYAN
Defendan~


By :      L-+-u+---C-H_I_T_Y_A_N_ __ _ _ _ _ _ __
       _A_.R\r
                                                                DATE


By ,   '7T rl\ 'ft>{,"--     o ('.A
       ~MGDESYAN , ESQ .                                        DATE
       Attorney for Defendant
       15260 Ventura Blvd , Suite 800
       Sherman Oaks , CA 91403

SO ORDERED :



HO~
       ~
UNITED STATES DISTRICT JUDGE


                                            5
